This is an appeal from the County Court at Law of El Paso County.
As we understand this record, officers seized a certain slot machine in appellant's place of business, returned into the proper court a list of what was seized, setting up the fact that it was a slot machine and gambling paraphernalia. The court gave appellant notice to appear and show cause why the property should not be destroyed. Appellant appeared and filed an answer consisting of a general demurrer and general denial. A jury was impaneled and heard evidence upon the issues joined, and answered seriatim three questions submitted to them by the court. Both parties filed motions for judgment, basing their motions upon the answers of the jury referred to. The court declined the motion of appellant, but granted the motion of the State and entered judgment directing the destruction of the property. Apparently this appeal is an effort to bring before us the supposed error of the court in rendering the judgment above referred to.
This court is without jurisdiction to try and determine the issues involved in this case. Arts. 636, 637, and 638, 1925, P. C., seem to lay down rules governing the procedure in a case such as this. It is provided by Art. 637 that when the court makes an order directing the destruction of the property, such order shall be carried out by the proper officer, "unless the owner, lessee, or person entitled to possession under this law shall, before the destruction of said property, file suit to recover same." It is provided in Art. 638 that any person having interest in or entitled to possession of such property shall proceed "as in ordinary civil cases" to try the issue of whether such property is of that character which should be destroyed under the statute, or whether the claimant should be entitled to hold same. *Page 452 
The Court of Criminal Appeals has jurisdiction of criminal matters only. See Art. 53, 1925, C. C. P. We are without jurisdiction to try an issue involving the rights of property. Appellant is mistaken in his remedy.
The appeal is dismissed.
Dismissed.
                    ON MOTION FOR REHEARING.